LAND PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement ("Agreement") is entered into by and between Green Forest Management Consulting Inc. ("Seller") and Yu, Chien-Yang ("Buyer") concerning the approximately 29,332.7 square meters of land in Xinpi Township, Pingtung County 925, Taiwan (R.O.C.), (the "Land"), which Land is more particularly described in Exhibit A attached and incorporated into this Agreement. NOW, THEREFORE, for good and valuable consideration, the adequacy of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS 1.1 Defined Terms: For purposes of this Agreement, the following terms shall have the following meanings: A. Closing: The term "Closing" shall mean the date upon which the Property is conveyed to Buyer, as evidenced by the Land Office issuance of the Land Ownership Certificate evidencing transfer of the property from Seller to Buyer. B. Intangible Property.
